F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           May 27, 2005
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 RODNEY HILL,

           Petitioner-Appellant,
 v.                                                       No. 05-3043
 E.J. GALLEGOS, Warden,                           (D.C. No. 04-CV-3074-RDR)
                                                            (D. Kan.)
           Respondent-Appellee.




                             ORDER AND JUDGMENT           *




Before BRISCOE, LUCERO,            and MURPHY , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Rodney Hill, a federal prisoner appearing pro se, appeals the district court’s

dismissal of his 28 U.S.C. § 2241 habeas petition without prejudice. We exercise



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
jurisdiction under 28 U.S.C. § 1291 and affirm.

      In his petition, Hill asserted he was improperly removed from his UNICOR

prison work position and that officials failed to follow policies and procedures for

terminating prisoners from UNICOR jobs. The district court noted that Hill’s

allegations did not impact the legality or duration of confinement and were not

appropriate for habeas review, and determined it would construe the matter as a

Bivens complaint. Hill objected. As a result, the court dismissed the habeas

petition without prejudice, noting Hill could properly file a Bivens complaint.

      The district court properly dismissed Hill’s § 2241 habeas petition without

prejudice. A habeas proceeding attacks the fact or duration of a prisoner’s

confinement and seeks the remedy of immediate release or a shortened period of

confinement. See McIntosh v. U.S. Parole Com’n, 115 F.3d 809, 811 (10th Cir.

1997). Where a § 2241 petition is brought “challenging prison disciplinary

proceedings, such as the deprivation of good-time credits, [it] is not challenging

prison conditions.” Id. at 812. Rather, “it is challenging an action affecting the

fact or duration of the petitioner’s custody.” Id.

      AFFIRMED.

                                              Entered for the Court

                                              Mary Beck Briscoe
                                              Circuit Judge



                                          2